Case 1:21-cv-02240-RLY-DML Document 1 Filed 08/13/21 Page 1 of 4 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS, INDIANA

  ANTIONIO SPRATLEY                            )
                                               )
                           Plaintiff,          )
                                               )
                 v.                            ) Cause No.: 1:21-cv-2240
                                               )
  LIFE NET HEALTH, INC.                        )
                                               )
                           Defendant,          )

                      COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, name-above, complains of act and omissions by the Defendant. In

  support of his Complaint and as cause of action against the Defendant, Plaintiff

  respectfully submits the following:

                                        JURISDICTION

     1. This suit is authorized and instituted pursuant to Title VII 42 U.S.C. § 2000e. and

  42 U.S.C. § 1981 as amended by the Civil Rights Act OF 1991; 28 U.S.C. §§ 1331 and

  1343.

     2. Plaintiff fled a charge with the Equal Employment Opportunity Commission

  (EEOC) and received a notice to sue on May 26, 2021.

                                          PARTIES

     3. Plaintiff is an African-American male and at all relevant times he resided in the

  Southern District of Indiana.

     4. Defendant is a corporation doing business in the State of Indiana in the Southern

  District of Indiana.
Case 1:21-cv-02240-RLY-DML Document 1 Filed 08/13/21 Page 2 of 4 PageID #: 2




                                            FACTS

     5. Plaintiff began working for the Defendant in October 2020.

     6. Plaintiff performed his job well.

     7. Plaintiff has never received any disciplinary action while employed at Defendant.

     8.   Plaintiff worked with another Caucasian coworker who made remarks about

          white power and privilege frequently.

     9. Plaintiff felt very uncomfortable, and attempted to have less direct contact with

          the coworker.

     10. Plaintiff’s coworker was given preferential treatment over Plaintiff.

     11. On December 16th, 2020, Plaintiff was terminated for allegedly telling the

          coworker that he was going to “kick his ass.”

     12. Plaintiff never had a verbal altercation with the coworker.

     13. The Caucasian coworker had numerous write-ups, yet was not terminated.

     14. A similarly situated Caucasian employees have engaged in conduct of comparable

  seriousness but they have not been terminated.

     15. Plaintiff was terminated due to his race.

                                            COUNT I

     16. Plaintiff incorporates by reference paragraphs 1-9.

     17. Defendant, as a result of terminating Plaintiff due to his race, violated 42 U.S.C. §

  1981.

                                         COUNT II

     18. Plaintiff incorporates by reference paragraphs 1-9.
Case 1:21-cv-02240-RLY-DML Document 1 Filed 08/13/21 Page 3 of 4 PageID #: 3




     19. Defendant, as a result of terminating Plaintiff due to his race, violated Title VII 42

  U.S.C. § 2000 et al.

     WHEREFORE, Plaintiff respectfully requests that the Court grant the following

     relief:

         A. Award Plaintiff back pay and benefits lost;

         B. Award Plaintiff compensatory damages for future pecuniary loss, emotional

               pain and suffering, inconvenience, mental anguish and loss of enjoyment of

               life;

         C. Award Plaintiff punitive damages;

         D. Award Plaintiff his cost in this action and reasonable attorney fees;

         E. Grant Plaintiff any other relief which is allowable under the circumstances of

               this case.


                                                               Respectfully Submitted


                                                               s//Sarah E. Larimer
                                                               Sarah E. Larimer 36230-29
                                                               Attorney for Plaintiff

                               REQUEST FOR JURY TRIAL

  Comes now the Plaintiff and requests that this cause be tried by a jury.


                                                               Respectfully Submitted


                                                               s//Sarah E. Larimer
                                                               Sarah E. Larimer 36230-29
                                                               Attorney for Plaintiff

  Sarah E. Larimer 36230-29
  Amber K. Boyd Law
Case 1:21-cv-02240-RLY-DML Document 1 Filed 08/13/21 Page 4 of 4 PageID #: 4




  8510 Evergreen Avenue
  Indianapolis, in 46240
  (317) 210-3416
